         Case: 1:21-cv-00290 Document #: 1 Filed: 01/18/21 Page 1 of 6 PageID #:1




                               UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION


 RASHAD W. WALSTON,
                                                             CIVIL COMPLAINT
              Plaintiff,

 v.                                                       CASE NO. 1:21-cv-00290

 MIDLAND CREDIT MANAGEMENT, INC.,
                                                        DEMAND FOR JURY TRIAL
              Defendant.


                                           COMPLAINT

        NOW comes RASHAD W. WALSTON (“Plaintiff”), by and through the undersigned

attorney, complaining as to the conduct of MIDLAND CREDIT MANAGEMENT, INC.

(“Defendant”), as follows:

                                      NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq. for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C §1692, as well as 28 U.S.C. §§1331 and 1337, as the

action arises under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Northern District of Illinois and a substantial portion of the events or omissions giving rise

to the claims occurred within the Northern District of Illinois.




                                                  1
           Case: 1:21-cv-00290 Document #: 1 Filed: 01/18/21 Page 2 of 6 PageID #:2




                                                 PARTIES

      4. Plaintiff is a consumer over 18 years-of-age residing in Chicago, Illinois, which is within

the Northern District of Illinois.

      5. Defendant is a collection company that claims to, “specialize in servicing accounts that

have fallen behind and have been charged off by the lender.”1 Defendant is incorporated in the

State of Kansas and maintains its principal place of business at 3111 Camino Del Rio North, Suite

1300, San Diego, California 92108.

      6. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors,      assigns,   principals,   trustees,   sureties,   subrogees,   third-party   contractors,

representatives and insurers at all times relevant to the instant action.

                                FACTS SUPPORTING CAUSES OF ACTION

      7. The instant action arises out of Defendant’s attempts to collect upon an outstanding debt

(“subject consumer debt”) that Plaintiff allegedly owed to Comenity Capital Bank, (“Comenity”)

in the amount of $9,790.

      8.    Plaintiff used his Comenity credit card to finance the purchase of various household and

    personal items.

      9.    Upon information and belief, after Plaintiff’s purported default on the subject consumer

    debt, the subject consumer debt was charged off by Comenity and purchased by Defendant for

    collection purposes.

      10. On or around December 2020, Plaintiff discovered that Defendant proceeded to report the

    subject debt on his credit report.




1
    https://www.midlandcredit.com/who-is-mcm/

                                                      2
       Case: 1:21-cv-00290 Document #: 1 Filed: 01/18/21 Page 3 of 6 PageID #:3




   11. Subsequently, Plaintiff noticed that the subject debt was reported twice on his credit report

with two separate account numbers.

   12. Plaintiff, confused and worried about his financial situation, proceeded to call Defendant

for further information regarding the subject consumer debt.

   13. Upon speaking with Defendant, Plaintiff was informed that Defendant was a debt collector

attempting to collect upon the subject consumer debt and that its conversation was an attempt to

collect a debt and that any information MCM obtained would be used for that purpose.

   14. Approximately on or around January 7, 2020, Plaintiff asked for a detailed validation of

the subject consumer debt and Defendant stated to him that he only had one account and they

changed his account number but it is still the exact same subject debt.

   15. Upon information and belief, Defendant negligently reported the same exact subject debt

twice on Plaintiff’s credit report and knowingly changed his account number causing distress and

worry to Plaintiff in regards to his financial status.

   16. Defendant’s conduct in falsely, deceptively, and misleadingly representing the account

number associated with the subject debt unfairly deprived Plaintiff of the ability to meaningfully

respond to Defendant’s collection efforts.

   17. Such deprivation caused Plaintiff direct financial and pecuniary harm, as he was subjected

to damage to his credit score and financial status that, but-for Defendant’s false, deceptive, and

misleading representations, would not have come about.

   18. Plaintiff has further been unnecessarily confused and concerned given Defendant’s

violations of law, and has further suffered a violation of his federally protected interests as a result

of Defendant’s conduct.




                                                   3
         Case: 1:21-cv-00290 Document #: 1 Filed: 01/18/21 Page 4 of 6 PageID #:4




    19. In an effort to address the confusion created by Defendant, Plaintiff lost time and resources

going about addressing Defendant’s conduct.

    20. Plaintiff was further subjected to deceptive and misleading conduct by Defendant which

materially impacted and shaped his reaction and course of conduct in response to Defendant’s

collection efforts.

            COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

    21. Plaintiff repeats and realleges paragraphs 1 through 20 as though fully set forth herein.

    22. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

    23. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

uses the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

    24. Defendant is engaged in the business of collecting or attempting to collect, directly or

indirectly, defaulted debts owed or due or asserted to be owed or due to others, and debt collection

is the primary purpose of its business.

    25. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.

          a. Violations of the FDCPA § 1692e

    26. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

    27. In addition, this section enumerates specific violations, such as:

            “The false representation of . . . the character, amount, or legal status of
            any debt . . . .” 15 U.S.C. §1692e(2)(A);

            “Communicating or threatening to communicate to any person credit
            information which is known or which should be known to be false,



                                                  4
      Case: 1:21-cv-00290 Document #: 1 Filed: 01/18/21 Page 5 of 6 PageID #:5




            including the failure to communicate that a disputed debt is disputed.” 15
            U.S.C. §1692e(8); and

            “The use of any false representation or deceptive means to collect or
            attempt to collect any debt or to obtain information concerning a
            consumer.” 15 U.S.C. §1692e(10).

   28. Defendant violated §§1692e, e(2), e(8), and e(10) when it used deceptive means to collect

and/or attempt to collect the subject debt. Specifically, it was deceptive for Defendant to misreport

on Plaintiff’s credit report by reporting the same exact debt twice and changing Plaintiff’s account

number. The FDCPA specifically prohibits debt collectors from falsely representing the character

and amount of the subject consumer debt on a consumer’s credit reports. Therefore, Defendant

acted deceptively by reporting the subject consumer debt twice on Plaintiff’s consumer reports.

Defendant’s actions only served to worry and confuse Plaintiff and were done in a deceptive and

misleading attempt to compel Plaintiff to address the subject consumer debt with Defendant.

          b. Violations of the FDCPA § 1692f

   29. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

   30. Defendant violated § 1692f when it unfairly attempted to collect upon the subject consumer

debt by knowingly changing Plaintiff’s account number and unfairly reporting the same exact

subject debt twice on Plaintiff’s credit report. Seasoned debt collectors, like Defendant, know the

importance of accurately reporting and providing consumer’s information about debts which have

been subject to collections. However, Defendant treated Plaintiff unfairly through its concerted

efforts to deprive Plaintiff of vital information which would have allowed Plaintiff to prevent the

unfair damage to his credit report and financial status that came about as a result of Defendant’s

conduct




                                                 5
      Case: 1:21-cv-00290 Document #: 1 Filed: 01/18/21 Page 6 of 6 PageID #:6




   WHEREFORE, Plaintiff, RASHAD W. WALSTON, respectfully requests that this Honorable

Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3); and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.


Dated: January 18, 2021                             Respectfully submitted,

                                                    s/ Nathan C. Volheim (Lead Attorney)

                                                    Nathan C. Volheim, Esq. #6302103
                                                    Counsel for Plaintiff
                                                    Admitted in the Northern District of Illinois
                                                    Sulaiman Law Group, Ltd.
                                                     2500 South Highland Ave., Suite 200
                                                    Lombard, Illinois 60148
                                                    (630) 568-3056 (phone)
                                                    (630) 575-8188 (fax)
                                                    nvolheim@sulaimanlaw.com




                                                6
